         Case 2:19-cv-00724-KSM Document 26 Filed 06/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHAEL PARKER,                                          CIVIL ACTION

        Plaintiff,
                                                          NO. 19-724-KSM
        v.

 BUTTONWOOD PAINTING
 CONTRACTORS, INC.,

        Defendant.


                                             ORDER

       AND NOW, this 8th day of June, 2020, upon consideration of Defendant’s Motion for

Summary Judgment, (Doc. No. 10), Plaintiff’s Response in Opposition (Doc. No. 12), Defendant’s

Reply (Doc. No. 13), Plaintiff’s Supplemental Exhibit A (Doc. No. 17), and Defendant’s

Supplemental Response in Further Support of its Motion (Doc. No. 19), and for the reasons set

forth in the Memorandum, it is hereby ORDERED that Defendant’s motion is GRANTED with

respect to Plaintiff’s race discrimination based on disparate treatment and retaliation claims.

Defendant’s motion is DENIED with respect to Plaintiff’s hostile work environment claim.

IT IS SO ORDERED.

                                                   /s/KAREN SPENCER MARSTON
                                                   _____________________________
                                                   KAREN SPENCER MARSTON, J.
